Citation Nr: 1241433	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  07-02 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from January 1972 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of July 2001.  In November 2010, the veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  The issue remaining on appeal were remanded by the Board in a decision/remand dated in January 2011.  Other issues remanded at that time were subsequently granted by the RO and, hence, are no longer on appeal.  


FINDINGS OF FACT

1.  A chronic left knee disability, to include degenerative changes, was first manifested more than one year after service and is not related to in-service events.  

2.  A chronic left knee disability is not proximately due to, or the result of, or aggravated by, service-connected right knee and Achilles tendon disabilities.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by service, or due to or aggravated by service-connected disability, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in July 2006, the RO advised the claimant of the information necessary to reopen a previously denied claim.  The letter, however, contained information as to the type of information needed to reopen and substantiate the claim.  The August 2006 statement of the case added to this the specific law and regulations pertaining to secondary service connection and subsequent supplemental statements of the case discussed the necessary elements in relation to the evidence.  Although such notice did not constitute VCAA compliant notice, it did provide actual knowledge to the Veteran.  See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  As a whole, the Veteran had a meaningful opportunity to participate in the adjudication of the claim after the notice was provided.  In this regard, the arguments and evidence he has submitted have been responsive to the relevant criteria.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that the notice deficiencies have not resulted in prejudicial error to the Veteran in the development of his claim.  

He was also provided with information regarding ratings and effective dates in the July 2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although not provided prior to the initial adjudication, the claim was subsequently readjudicated in a July 2006 supplemental statement of the case; thereby curing the timing defect in the provision of notice.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  Service treatment records have been obtained.  VA, military retirement, and identified private treatment records were obtained.  A VA examination was provided in March 2011, and was based upon consideration of the Veteran's prior medical history, including service treatment records, and also contained a rationale for the opinion sufficient for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  At the Veteran's Travel Board hearing in November 2011, the existence of information relevant to the claim was elicited, and based on his testimony, an examination was indicated.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The case was remanded to obtain this additional evidence.

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service connection-Left Knee Disability

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including osteoarthritis, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2012); see Allen v. Brown, 8 Vet. App. 374 (1995).

In August 2000, the Veteran submitted a claim for service connection for disabilities including bilateral knee pain.  Subsequently, service connection for a right knee disability was granted, and the Veteran states that he has a left knee disability, which developed in service similarly to the right knee disability.  Service treatment records, however, do not show any complaints, abnormal findings or treatment involving the left knee, although numerous complaints concerning the right knee were noted.    

After service, records from LBJ Tropical Medical Center dated from October 1996 to June 2006 first show complaints of left knee pain in August 2001, when the Veteran complained of pain in both knees, increased with use of knees.  X-rays of both knees showed no sign of degenerative joint disease, and nothing abnormal.  

Medical records covering the next several years contain few entries for left knee complaints.  X-rays in August 2004 of both knees resulted in an impression of bilateral tendinosis of the quadriceps attachment and the superior margins of the patella.  In March 2006, he was diagnosed as having degenerative joint disease of the knees.  A physician from LBJ Tropical Medical Center wrote, in January 2007, that the Veteran had degenerative joint disease of the knees, with limitation of motion due to pain and stiffness.  

On a VA examination in February 2008, however, the Veteran reported a history of multiple right knee injuries, with no mention of the left knee.  Nevertheless, an MRI of the left knee in June 2009 revealed a torn lateral meniscus.  

At his Travel Board hearing in November 2010, the Veteran indicated that the left knee disability had the same history as the right, which was a history of numerous injuries in service, and arthroscopic surgery after service in 2006.  In a written statement dated in October 2010, he asserted that the medical file had records of injuries during service.  He said he was having left knee surgery later that day.

Medical records dated in November 2010 show that the Veteran had known ACL deficiency in the right knee, but today he presented with pain and mechanical symptoms and a popliteal mass on the left knee that he would prefer to have surgery on.  The doctor thought that another surgeon may have offered him an ACL reconstruction with allograft on the right knee but again he was more interested in the left knee.  An MRI demonstrates that he has a lateral meniscus tear and he did have the popliteal cyst noted on clinical examination.  On examination, the left knee has lateral joint line tenderness, some medial joint line tenderness, and positive patellar grind.  There was a moderately large popliteal cyst on the left knee that was not causing any distal neurologic deficits.  The assessment was left knee lateral meniscus tear with mechanical symptoms and a popliteal cyst.  The surgery disclosed left knee medial/lateral meniscal tears, a Baker's cyst, and osteoarthritis. 

On a VA examination in March 2011, the Veteran said he injured his let knee during physical training and sports.  He reported a history of chronic pain, giving out, and locking.  Reportedly, after the surgery in November 2010, the Veteran was diagnosed as having left knee internal derangement with previous diagnostic arthroscopy surgery to repair medial and lateral meniscus tear with decompression of popliteal cyst.  The examiner stated that since there was no service record documentation of a left knee condition and the Veteran did not claim it as a secondary condition or aggravated by the service-connected right Achilles tendon or right knee disorder, it was the examiner's opinion that the left knee condition was less likely as not caused by or a result of a left knee condition that began, nor was it related to or aggravated by the right Achilles tendon or right knee disorder.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (here the Federal Circuit distinguished between the examples of a broken leg versus cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  

Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.  

Although the Veteran indicates that he was seen in service for complaints concerning both knees, service treatment records show only right knee complaints.  Medical records for several years after service do not show left knee complaints, although, again, right knee complaints are shown, and it was not until around 2006 that chronic left knee disability began to appear.  His statements indicating continuity of symptomatology have been vague in the extreme, merely stating that the history was the same as the right knee.  In fact, the right knee shows a history of symptomatology beginning in service, which is not reflected in the records with respect to the left knee.  The VA examiner concluded that the Veteran's current left knee disorder was not related to service, and that it was not related to or aggravated by a service-connected right knee or right Achilles tendon disability.  There is no medical evidence in conflict with these conclusions.  Given these factors, as well as the vagueness of the Veteran's history and the lack of support in the record for his claimed history, the Board finds that the weight of the evidence is against the claim for service connection for a left knee disability.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  The preponderance of the evidence, however, is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left knee disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


